          Case 1:18-cr-00382-JEB Document 1 Filed 12/20/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                             Grand Jury Sworn in on May 3, 2018


UNITED STATES OF AMERICA                    :       CRIMINAL NO.
                                            :
               v.                           :       GRAND JURY ORIGINAL
                                            :
 LEON BRADY,                                :       VIOLATION:
                                            :       18 U.S.C. ' 751(a)
                      Defendant.            :       (Escape from Custody)


                                      INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

       On or about June 23, 2018, within the District of Columbia, LEON BRADY, did

knowingly escape from the custody of the Bureau of Prisons, an institutional facility in which he

was lawfully confined at the direction of the Attorney General by virtue of a judgement and

commitment of the Superior Court for the District of Columbia upon conviction for the

commission of Assault With a Dangerous Weapon, in violation of Title 22, District of Columbia

Code, Section 402.

       (Escape from Custody, in violation of Title 18, United States Code, Section 751(a))


                                            A TRUE BILL:


                                            FOREPERSON.


Attorney of the United States in
and for the District of Columbia.
